UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32396 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20002 North 19th Avenue Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The number of shares outstanding of registrant's common stock, par value $0.01 per share, as of July 28, 2016, was 80,017,790 shares. KNIGHT TRANSPORTATION, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheets as of June 30, 2016 and December 31, 2015 1 Condensed Consolidated Unaudited Statements of Income for the three and six months ended June 30, 2016 and 2015 3 Condensed Consolidated Unaudited Statements of Comprehensive Income for the three and six months ended June 30, 2016 and 2015 4 Condensed Consolidated Unaudited Statements of Cash Flows for the six months ended June 30, 2016 and 2015 5 Notes to Condensed Consolidated Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Part II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (in thousands) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $2,780 and $3,106, respectively Notes receivable, net of allowance for doubtful notes receivable of $265 and $273, respectively Prepaid expenses Assets held for sale Other current assets Income tax receivable Total current assets Property and Equipment: Revenue equipment Land and land improvements Buildings and building improvements Furniture and fixtures Shop and service equipment Leasehold improvements Gross property and equipment Less:accumulated depreciation and amortization ) ) Property and equipment, net Notes receivable, long-term Goodwill Intangible assets, net Other long-term assets, restricted cash and investments Total long-term assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 1 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (continued) (in thousands, except par values) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual – current portion Dividend payable – current portion Total current liabilities Long-term Liabilities: Claims accrual – long-term portion Long-term dividend payable and other liabilities Deferred tax liabilities Long-term debt Total long-term liabilities Total liabilities Commitments and Contingencies (Note 6) Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 79,991 and 80,967 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Knight Transportation shareholders' equity Noncontrolling interest Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 2 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Income (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, REVENUE: Revenue, before fuel surcharge $ Fuel surcharge Total revenue OPERATING EXPENSES: Salaries, wages and benefits Fuel Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Total operating expenses Income from operations Interest income 82 Interest expense ) Other income Income before income taxes Income taxes Net income Net income attributable to noncontrolling interest ) Net income attributable to Knight Transportation $ Earnings per share: Basic $ Diluted $ Dividends declared per share $ Weighted Average Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Comprehensive Income (in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income, net of tax: Realized gains from available-for-sale securities reclassified to net income(1) Unrealized (loss)/gain from changes in fair value of available-for-sale securities(2) ) ) 48 ) Comprehensive income Comprehensive income attributable to noncontrolling interest ) Comprehensive income attributable to Knight Transportation $ Net of current income tax expense of $567, $849, $1,181, and $1,757, respectively. Net of deferred income tax (benefit)/expense of $(50), $(1,903), $24, and $(2,145), respectively. The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 4 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Gain from sale of available-for-sale securities ) ) Gain from sale of Transportation Resource Partners I - ) Income from investment in Transportation Resource Partners III ) ) Non-cash compensation expense for issuance of common stock to certain members of Board of Directors Provision for doubtful accounts and notes receivable Excess tax benefits related to stock-based compensation ) ) Stock-based compensation expense, net Deferred income taxes ) Changes in operating assets and liabilities: Trade receivables ) Other current assets 49 Prepaid expenses Income tax receivable Other long-term assets ) Accounts payable ) Accrued liabilities and claims accrual ) Net cash provided by operating activities Cash Flows From Investing Activities: Purchases of property and equipment ) ) Proceeds from sale of equipment/assets held for sale Proceeds from notes receivable Change in restricted cash and investments ) (8
